Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 1 of 22 PageID #: 145




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION
 UNITED STATES OF AMERICA               §
                                        §
 vs.                                    §
                                        §    NO. 4:20-CR-358 ALM/KPJ
 NEERAJ JINDAL (1)                      §
 JOHN RODGERS (2)                       §



       DEFENDANT NEERAJ JINDAL’S MOTION TO DISMISS COUNT ONE OF THE
                     FIRST SUPERSEDING INDICTMENT
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 2 of 22 PageID #: 146




                                                 TABLE OF CONTENTS


                                                                                                                                         Page

 I.     INTRODUCTION & STATEMENT OF ISSUES ..............................................................1

 II.    FACTUAL ALLEGATIONS ..............................................................................................2

 III.   LEGAL STANDARD ..........................................................................................................3

 IV.    THE INDICTMENT DOES NOT IDENTIFY A PER SE SHERMAN ACT
        VIOLATION AND, AS A RESULT, FAILS TO ALLEGE ESSENTIAL
        ELEMENTS OF THE CRIME CHARGED. .......................................................................4

        A.        There is Insufficient Judicial Experience with Wage Fixing to Justify a
                  Per Se Designation. ..................................................................................................7

        B.        The Indictment Does Not Allege a Price-Fixing Agreement, Despite the
                  Government’s Use of the Phrase............................................................................10

        C.        The Failure to Allege a per se Violation Requires that the Court Dismiss
                  the Indictment with Prejudice. ...............................................................................12

 V.     THE UNPRECEDENTED INDICTMENT VIOLATES DUE PROCESS.......................13

        A.        Jindal Did Not Receive “Fair Warning” the Alleged Conduct was
                  Criminal. ................................................................................................................14

        B.        The Indictment’s Per Se Designation Improperly Promotes Presumption of
                  Intent. .....................................................................................................................18

 VI.    CONCLUSION ..................................................................................................................19




                                                                     i
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 3 of 22 PageID #: 147




        Pursuant to Federal Rule of Criminal Procedure 12(b)(3), Defendant Neeraj Jindal

 (“Jindal”) files this Motion to Dismiss Count One of the First Superseding Indictment, requesting

 that the Court dismiss Count One of the First Superseding Indictment for failure to state an offense.

 I.     INTRODUCTION & STATEMENT OF ISSUES

        With Count One of the First Superseding Indictment (the “Indictment”), the government

 has taken the unprecedented step of bringing a criminal prosecution for an alleged agreement

 among employers to set wages for contractors. In doing so, the government has usurped the role

 of Congress and the courts by bringing criminal charges against Jindal under Section 1 of the

 Sherman Act for conduct that neither Congress nor the federal courts have ever declared or found

 to be criminal under the Sherman Act. The government also betrays its own long-held and

 professed policy of limiting criminal prosecution to conduct that constitutes a per se violation of

 the Sherman Act—i.e., conduct that extensive judicial experience has proven to be inherently

 “pernicious” and patently anticompetitive.

        In more than a century, courts have affixed the per se label to only four categories of

 Sherman Act violations: (1) price fixing, (2) bid rigging, (3) market allocation, and (4) certain

 types of group boycotts. Horizontal agreements to fix wages have not been classified as per se

 violations and have not, until now, served as the basis for a criminal prosecution. There is

 insufficient judicial experience with wage-fixing agreements for this Court to be the first to

 designate them as per se violations that can serve as the basis of a criminal prosecution. Wage

 fixing is not a per se violation of the Sherman Act and, for that reason alone, Count One must be

 dismissed as a matter of law at the threshold because it fails to state a per se offense.

        Prosecution of Count One also violates fundamental principles of due process and fair

 notice. Applying the per se rule in this criminal case, in the absence of the judicial experience

 required to affix the per se label onto conduct, deprives Jindal of his Constitutional right to receive

                                                   1
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 4 of 22 PageID #: 148




 fair notice of what the law prohibits. For this reason too, Count One of the Indictment must be

 dismissed.

 II.    FACTUAL ALLEGATIONS

        Jindal owned a therapist staffing company that contracted with physical therapists (“PTs”)

 and physical therapist assistants (“PTAs”) to provide in-home physical therapy services to patients

 in the Dallas-Fort Worth Metroplex. Ind. at ¶¶ 5, 7. The PTs and PTAs who contracted with

 Jindal’s company were paid wages referred to as a “pay rate” for the home physical therapy

 services they provided. Id. at ¶ 7. Jindal’s company also billed home health agencies (“HHAs”)

 for the services the PTs and PTAs provided. Id.

        The Indictment alleges that John Rodgers (“Rodgers”), a PT who contracted with Jindal’s

 company, contacted via text message the owner of a competing staffing company, Individual 2,

 “regarding the rates” charged by Jindal’s staffing company and Individual 2’s staffing company.

 Id. at ¶¶ 6, 12(a). The government further alleges Rodgers did so “acting on behalf of Jindal.” Id.

 at ¶ 12(a). The government does not allege, however, that Jindal directed Rodgers to reach an

 agreement with Individual 2 regarding rates. During the text exchange, Rodgers texted to

 Individual 2, “I think we’re going to lower PTA rates to $45,” to which Individual 2 allegedly

 responded, “Yes I agree,” “I’ll do it with u,” “I think the PT’s need to go back to 60 . . . . Our

 margins are disappearing.” Id. The government alleges that Rodgers subsequently reported this

 conversation to Jindal. Id.

        The Indictment goes on to allege that, following the text exchange between Rodgers and

 Individual 2, Jindal texted the owners of other therapist staffing companies to recruit additional

 competitors to join an allegedly collective effort to reduce rates. Id. at ¶ 12(b). The Indictment

 quotes alleged text messages to Individual 3, Individual 4, Individual 5, and Individual 6, each of

 whom owned separate therapist staffing companies, in which Jindal wrote, “I am reaching out to

                                                   2
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 5 of 22 PageID #: 149




 my counterparts about lowering PTA pay rates to $45. What are your thoughts if we all

 collectively do it together?” Id.

        The Indictment references another alleged text exchange between Rodgers and Individual

 2, in which Rodgers stated, “FYI we made rate changes effective next payroll Monday decreasing

 PT’s and PTA’s.” Id. at ¶ 12(c). Individual 2 texted in response, “Well I can join in where did u

 go.” Id. The Indictment does not include any response from Rodgers providing the anticipated

 new rates.

        The Indictment further alleges that “[p]ursuant to the agreement,” Jindal’s company

 “thereafter paid lower rates to certain PTs and PTAs.” Id. at ¶ 12(d). The Indictment does not

 allege, however, the amount to which Jindal’s company lowered the rates. Nor does the Indictment

 allege that rates were lowered for PTs or PTAs who contracted with the therapist staffing

 companies owned by any of Jindal’s competitors, including Individual 2, Individual 3, Individual

 4, Individual 5, or Individual 6.

 III.   LEGAL STANDARD

        An indictment must include “a plain, concise, and definite written statement of the essential

 facts constituting the offense charged.” Fed. R. Crim. P. 7(c). This requires the indictment to

 “state each element of the charged crime and allege that the defendant’s conduct met each of those

 elements.” United States v. Suarez, 966 F.3d 376, 382 (5th Cir. 2020). A court must dismiss an

 indictment that fails to do so. See Fed. R. Crim. P. 12(b)(3)(B)(v).

         Moreover, where the indictment articulates a particular theory of liability under a broadly-

 worded statute, it must allege all elements of that chosen theory. See, e.g., United States v. Shellef,

 507 F.3d 82, 107-09 (2d Cir. 2007) (where indictment alleged “no-sale” theory of wire fraud,

 failure to allege a discrepancy between benefits anticipated and benefits received under the



                                                   3
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 6 of 22 PageID #: 150




 identified contract rendered the charge insufficient). An indictment that does not satisfy these

 requirements violates the Fifth and Sixth Amendments of the Constitution and must be dismissed.

 Russell v. United States, 369 U.S. 749, 760-61 (1962).

          The question of whether to apply the per se rule or the rule of reason for an alleged antitrust

 violation is a question of law. See, e.g., Arizona v. Maricopa Cnty. Med. Soc., 457 U.S. 332, 337

 n.3, 354 (1982); MM Steel, L.P. v. JSW Steel (USA) Inc., 806 F.3d 835, 848 (5th Cir. 2015). To

 the extent a criminal indictment does not allege the elements of a rule-of-reason offense (market

 power, intent, anticompetitive effect, etc.), but instead alleges a per se offense, it must be dismissed

 if it fails to state a cognizable per se offense under the Sherman Act.1

 IV.      THE INDICTMENT DOES NOT IDENTIFY A PER SE SHERMAN ACT
          VIOLATION AND, AS A RESULT, FAILS TO ALLEGE ESSENTIAL ELEMENTS
          OF THE CRIME CHARGED.

          Section 1 of the Sherman Act, which authorizes both civil and criminal prosecutions of

 antitrust violations, renders “illegal” every agreement “in restraint of trade or commerce among

 the several States.” 15 U.S.C. § 1. Given the facially broad framing of the statute, both civil and

 criminal courts avoid a literal approach to the statute, with the Supreme Court recognizing that

 “Congress intended to outlaw only unreasonable restraints.” Texaco Inv. v. Dagher, 547 U.S. 1,

 5 (2006) (emphasis in original).

          For this reason, courts reviewing Section 1 claims “presumptively appl[y] rule of reason

 analysis,” which requires the fact finder to consider a variety of factors to determine whether the

 particular questioned practice imposes an unreasonable restraint on competition. Id.; State Oil Co.


 1
   That question of whether the Indictment states a cognizable per se offense is critical to answer as early as possible,
 for whether conduct is subject to the per se rule or the rule of reason has considerable implications for how a case
 proceeds. If the Court grants the motion, the government may seek immediate appellate review under 18 U.S.C.
 §3731. Conversely, if the Court denies the motion, Jindal will be forced to defend himself at trial against this
 unprecedented per se theory before he ever obtains further legal review of the novel concept the government has put
 forth. Therefore, dismissal is not only legally correct, but also the best way to avoid expending considerable party
 and judicial resources on a fundamentally flawed trial.

                                                            4
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 7 of 22 PageID #: 151




 v. Khan, 522 U.S. 3, 10 (1997). The rule of reason requires the plaintiff to “demonstrate that a

 particular contract or combination is in fact unreasonable and anticompetitive.” Dagher, 547 U.S.

 at 5. In determining whether the conduct is unreasonable, the rule of reason requires consideration

 of “all of the circumstances,” including “specific information about the relevant business,” “the

 restraint’s history, nature, and effect,” “[w]hether the businesses involved have market power,”

 and the “actual effect” of the challenged restraint on the relevant market. Leegin Creative Leather

 Prods. Inc. v. PSKS, Inc., 551 U.S. 877, 885-86 (2007).

        The Supreme Court has determined that a few, limited restraints “have such predictable

 and pernicious anticompetitive effect, and such limited potential for procompetitive benefit, that

 they are deemed unlawful per se.” State Oil Co., 522 U.S. at 10. These exceptional restraints

 “‘are conclusively presumed to be unreasonable and therefore illegal without elaborate inquiry as

 to the precise harm they have caused or the business excuse for their use.” Nw. Wholesale

 Stationers v. Pac. Stationary & Printing Co., 472 U.S. 284, 289 (1985) (internal quotations and

 citations omitted). The consequences that follow per se treatment are unforgiving—the conduct

 is deemed per se illegal, without any need to consider intent, market power, or any pro-competitive

 justifications. See United States v. Socony-Vacuum Oil Co., 310 U.S. 150, 210-11 (1940).

 Therefore, the Supreme Court has reserved per se classification for only a narrow class of

 restraints, finding that “per se rules are appropriate only for ‘conduct that is manifestly

 anticompetitive.’” Bus. Elecs. Corp. v. Sharp Elecs. Corp., 485 U.S. 717, 723 (1988) (quoting

 Cont’l T.V., Inc. v. GTE Sylvania Inc., 433 U.S. 36, 50 (1977)); see also Dagher, 547 U.S. at 5

 (“Per se liability is reserved for only those agreements that are ‘so plainly anticompetitive that no

 elaborate study of the industry is needed to establish their illegality.’” (quoting Nat’l Soc’y of

 Prof. Engineers v. United States, 435 U.S. 679, 692 (1978))). Such conduct must also have a



                                                  5
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 8 of 22 PageID #: 152




 “pernicious effect on competition and lack . . . any redeeming virtue.” N. Pac. Ry. Co. v. United

 States, 356 U.S. 1, 5 (1958).

        This exacting standard for application of the per se label means that, in the long history of

 the Sherman Act, courts have limited designating conduct as per se violations of Section 1 to four

 categories of agreements between competitors: price fixing, market allocation, bid rigging, and

 certain types of group boycotts. See, e.g., Dagher, 547 U.S. at 5 (price fixing); Palmer v. BRG of

 Georgia, Inc., 498 U.S. 46, 49-50 (1990) (market allocation); United States v. Rose, 449 F.3d 627,

 630 (5th Cir. 2006) (bid rigging); NYNEX Corp. v. Discon, Inc., 525 U.S. 128, 135 (1998) (group

 boycotts “involving horizontal agreements among direct competitors”). However, even conduct

 that fits within these recognized categories of agreements does not always merit a per se label if

 the conduct is not plainly anticompetitive. See In re Sulfuric Acid Antitrust Litig., 703 F.3d 1004,

 1011 (7th Cir. 2012) (“[E]ven price fixing . . . [is] governed by the rule of reason . . . if the

 challenged practice when adopted could reasonably have been believed to promote” potentially

 legitimate outcomes).

        Thus, when considering if charged conduct states a per se offense, the labels applied by

 the government do not dictate the classification. Instead, the departure from the rule of reason

 presumption to a per se classification “must be based upon demonstrable economic effect rather

 than . . . formalistic line drawing.” Continental T.V., Inc., 433 U.S. at 58-59. That determination

 is an issue of law for the court. MM Steel, L.P., 806 F.3d at 847.

        As explained below, the Supreme Court has “been cautious in extending the per se

 approach to [new] claims that fall outside certain previously enumerated categories of liability,”

 Eichorn v. AT&T Corp., 248 F.3d 131, 143 (3d Cir. 2001), and has done so only after extensive

 judicial experience. That caution takes on even more importance in criminal cases, such as this



                                                  6
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 9 of 22 PageID #: 153




 one. This Court should not take the drastic step of expanding the Sherman Act jurisprudence to

 create a new category of per se violations.

          A.       There is Insufficient Judicial Experience with Wage Fixing to Justify a Per Se
                   Designation.

          The Indictment challenges an alleged restraint that no criminal antitrust case has ever

 scrutinized, much less imposed. Indeed, neither the Supreme Court nor any Court of Appeals has

 ever determined whether a purported wage-fixing agreement should be per se unlawful under

 Section 1 of the Sherman Act. Nor has the Supreme Court or any Court of Appeals analyzed the

 economic effect of an alleged wage-fixing agreement—much less concluded that the conduct is

 “manifestly anticompetitive”—as required for per se treatment. Leegin, 551 U.S. at 886. Few

 district courts have even addressed the question of whether a purported wage-fixing agreement is

 per se unlawful in the civil context, with most doing so in a conclusory manner without evaluating

 the core issue of whether wage fixing should be viewed as a per se violation or adjudicated under

 the rule of reason.2 No court, however, has engaged in the in-depth analysis that would justify a

 finding that wage-fixing agreements always bear “pernicious and predictable effects” that are

 “manifestly anticompetitive.” State Oil Co., 522 U.S. at 10; Leegin, 551 U.S. at 886.

          The paucity of judicial experience with wage-fixing cases, combined with the absence of

 in-depth judicial analysis to develop a clear understanding of the competitive effects of wage-

 fixing conduct, dictate that this Court should not classify the alleged wage-fixing conduct as a per


 2
   See, e.g., In re Animation Workers Antitrust Litig., 123 F. Supp. 3d 1175, 1212-14 (N.D. Cal. 2015) (finding, at the
 motion to dismiss stage, that the plaintiffs “alleged sufficient facts to support a plausible per se claim” where the
 defendants did not challenge the general designation of wage fixing as a per se violation); Cason-Merenda v. Detroit
 Med. Ctr., 862 F. Supp. 2d 603, 624-25 (E.D. Mich. 2012) (noting that the plaintiffs and defendants agreed that wage
 fixing should be characterized as a per se violation). Others have simply accepted that the legal precedent governing
 price-fixing agreements can apply equally to wage-fixing agreements. See, e.g., Fleischman v. Albany Med. Ctr., 728
 F. Supp. 2d 130, 157 (N.D.N.Y. 2010) (“Generally, price-fixing [or in this case wage-fixing] agreements are
 considered a per se violation of the Sherman Act.”) (alterations in original) (internal quotations and citations omitted);
 Doe v. Arizona Hosp. and Healthcare Ass’n, No. CV 07-1292-PHX-SRB, 2009 WL 1423378, at *2-4 (D. Ariz. Mar.
 19, 2009) (treating wage fixing the same as buyer-side price fixing in a civil case).

                                                             7
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 10 of 22 PageID #: 154




  se violation of the Sherman Act—and become the first court to do so in a criminal case. The

  Supreme Court has “expressed reluctance to adopt per se rules . . . ‘where the economic impact of

  certain practices is not immediately obvious.’” Dagher, 547 U.S. at 5; see also F.T.C. v. Indiana

  Fed’n of Dentists, 476 U.S. 447, 458-59 (1986) (recognizing that the Supreme Court has “been

  slow . . . to extend per se analysis to restraints imposed in the context of business relationships

  where the economic impact of certain practices is not immediately obvious”).

         As a result, a restraint in trade may be deemed per se unlawful “only after courts have had

  considerable experience with the type of restraint at issue.” Leegin, 551 U.S. at 886; see also

  United States v. Topco Assoc., 405 U.S. 596, 607-08 (1972) (“It is only after considerable

  experience with certain business relationships that courts classify them as per se violations . . . .”).

  Such “considerable experience” with a particular restraint is required so courts can “predict with

  confidence that it would be invalidated in all or almost all instances under the rule of reason.”

  Leegin, 551 U.S. at 886; see also Maricopa Cty. Med. Soc’y, 457 U.S. at 344 (explaining that per

  se treatment is only appropriate “[o]nce experience with a particular kind of restraint enables the

  [c]ourt to predict with confidence that the rule of reason will condemn it.”).

         Indeed, this requirement of extensive judicial experience is what justifies the existence of

  the per se rule in the first place. PHILLIP E. AREEDA & HERBERT HOVENKAMP, ANTITRUST LAW,

  §1909b (4th ed. 2020) (“The premise of the per se rule is that judicial experience with a certain

  class of restraints justifies a more expedited treatment.”). Conversely, “[w]hen the Courts are

  uncertain of the competitive significance of a particular type of restraint, they decline to apply the

  per se label.” United States v. Realty Multi-List., Inc., 629 F.2d 1351, 1365 (5th Cir. 1980). Courts

  simply have not had the “considerable experience” with purported wage-fixing conduct that is

  necessary to expand the realm of per se conduct, much less to do so in a criminal case.



                                                     8
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 11 of 22 PageID #: 155




         The need for further judicial experience and analysis is also evident when viewing wage

  fixing in the broader context of the purpose of the antitrust laws. As the Federal Trade Commission

  acknowledges, since the enactment of the Sherman Act in 1890, “the antitrust laws have had the

  same basic objective: to protect the process of competition for the benefit of consumers, making

  sure there are strong incentives for businesses to operate efficiently, keep prices down, and keep

  quality up.”    FTC’s Guide to Antitrust Laws, https://www.ftc.gov/tips-advice/competition-

  guidance/guide-antitrust-laws/antitrust-laws (emphasis added).          Labor, including wages,

  constitutes a substantial cost for employers and businesses; a cost that businesses pass on to

  consumers. An agreement among employers with respect to reducing wages would almost

  certainly decrease costs to businesses, and could have the ultimate effect of benefitting consumers

  downstream through lower prices. Such conduct could not be said to “lack [] any redeeming

  virtue” such that a per se designation is appropriate. N. Pac. Ry. Co., 356 U.S. at 5.

         Nor are the anticompetitive effects of a wage-fixing agreement so obvious that it merits a

  per se designation. An agreement among competing employers to pay lower wages to contractors

  will not necessarily have anticompetitive effects, particularly where, as here, the alleged agreement

  involves only two of many potential employers. To the contrary, such an agreement would provide

  an opportunity for rival employers to compete with respect to wages. See Fraser v. Major League

  Soccer, L.L.C., 284 F.3d 47, 61 (1st Cir. 2002) (“[S]uppressing player salaries ought to spur, rather

  than impair, competition from rival leagues.”). In light of the very real possibility that an

  agreement to fix wages could encourage, rather than discourage, competitors, the anticompetitive

  effect of an alleged wage-fixing agreement is not so “predictable and pernicious” as to merit a per

  se designation. State Oil, 522 U.S. at 10.




                                                   9
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 12 of 22 PageID #: 156




         Unlike other conduct that courts have long-deemed per se Sherman Act violations, wage-

  fixing agreements have not undergone the sort of judicial review necessary to warrant their

  classification as a per se offense. This Court should follow the approach of the Supreme Court by

  exercising caution, and refrain from expanding the universe of per se offenses. See White Motor

  Co. v. United States, 372 U.S. 253, 263 (1963) (“We do not know enough of the economic and

  business stuff out of which these arrangements emerge to be certain. . . . We need to know more

  than we do about the actual impact of these arrangements on competition to decide whether they

  have such a ‘pernicious effect on competition and lack . . . any redeeming virtue’ and therefore

  should be classified as per se violations of the Sherman Act.”).

         B.      The Indictment Does Not Allege a Price-Fixing Agreement, Despite the
                 Government’s Use of the Phrase.

         In apparent recognition that wage-fixing jurisprudence does not support its classification

  of the alleged agreement as a per se Sherman Act violation, the government goes to great effort to

  avoid using the phrase “wage fixing” in the Indictment. Instead, the Indictment repeatedly uses

  the phrases “price fixing” and “prices” for conduct that does not involve “prices” and cannot

  constitute “price fixing.”   For example, Count One of the Indictment refers to “Antitrust

  Conspiracy: Price Fixing.” Ind. at pp. 1, 17. The government proceeds to refer to wages as

  “prices” and alleges that Jindal “engaged in a conspiracy to suppress competition by agreeing to

  fix prices.” Id. at ¶¶ 7, 11. Simply referring to conduct as “price fixing” does not make it so, and

  the government’s misuse of the terminology reveals the fatal flaw in its case.

         The Indictment does not allege any agreement to fix “prices.” See generally id. The only

  good or service provided by the in-home physical therapy business is the actual physical therapy

  service provided to patients. As the Indictment acknowledges, home health agencies billed

  Jindal’s company for providing these services. Id. at ¶ 7. Jindal, his company, and competitor


                                                  10
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 13 of 22 PageID #: 157




  therapist staffing companies do not set the prices for those therapy services, and the Indictment

  does not allege any agreement to fix those prices. Any horizontal price-fixing agreements in the

  in-home physical therapy business necessarily would be among the home health agencies that set

  the rates for therapy services, not the therapist staffing companies.

         At most, the Indictment alleges an agreement to fix wages—not between Jindal and a

  competitor, but between one of Jindal’s contract therapists and a competitor. The Indictment

  states, “[e]ach PT and PTA who contracted with Company A had set prices (a “rate” or “pay rate”)

  that Company A paid them for providing in-home care visits.” Id. at ¶ 7 (emphasis added). A

  “wage” is “a payment usually of money for labor or services usually according to contract and on

  an hourly, daily, or piecemeal basis.” Wage, https://www.merriam-webster.com/dictionary/wage.

  The Indictment describes a “wage.” The “rate” or “pay rate” paid to PTs and PTAs was a payment

  for labor (i.e. providing in-home physical therapy) and was on a “piecemeal basis” for each visit.

  Thus, the Indictment uses the word “prices” to refer to the pay rates for PTs and PTAs, whereas it

  should have used the appropriate word: wages.

         The government relies upon the subterfuge of labeling “wages” as “prices” to allege that

  Jindal, Rodgers, and unnamed co-conspirators engaged in a conspiracy by “agreeing to fix prices

  by lowering the pay rates to PTs and PTAs.” The Indictment lacks any allegations that Jindal or

  his alleged co-conspirators made any agreement to fix prices paid by consumers, or even had the

  ability to do so. Because the referenced rates paid to PTs and PTAs constituted compensation for

  their labor, those rates were “wages.” Wages do not fall within the definition of “price fixing,”

  which is defined as “fixing . . . the price of a commodity.” Socony-Vacuum Oil Co., 310 U.S. at

  223-24.




                                                   11
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 14 of 22 PageID #: 158




            The DOJ’s own guidance differentiates between “price-fixing” and “wage fixing,” defining

  the conduct separately. The DOJ defines “prices fixing” as “an agreement among competitors . .

  . to raise, fix, or otherwise maintain the price at which their products or services are sold.” U.S.

  DEPT. OF JUSTICE ANTITRUST DIVISION, AN ANTITRUST PRIMER FOR FEDERAL LAW ENFORCEMENT

  PERSONNEL 3 (2018). The DOJ separately defines “wage fixing” as “an agreement between

  employers not to compete on employee salary, benefits, or other terms of compensation, either at

  specific levels or within a range.” Id. at 6. The conduct alleged in the Indictment clearly falls

  within the latter definition, not the former.

            Despite the phrasing of the Indictment, the government has acknowledged that it is

  pursuing a “wage fixing” case. The target letter the government sent to Jindal on July 26, 2019

  refers to a “Criminal Wage-Fixing Grand Jury Investigation” “regarding wages paid by therapist

  staffing companies to physical therapists and physical therapists’ assistants.” (Ex. A)3 (emphasis

  added).

            The government cannot simply substitute the word “prices” for “wages” as a means to

  disguise a wage-fixing case as a price-fixing case. The efforts by the government to label as “price

  fixing” what can only be considered “wage fixing” illustrates its own recognition that courts have

  not afforded wage-fixing allegations the extensive judicial review necessary to classify wage

  fixing as a per se Sherman Act violation.

            C.      The Failure to Allege a per se Violation Requires that the Court Dismiss the
                    Indictment with Prejudice.

            The government’s inability to identify conduct constituting a per se violation of the

  Sherman Act is fatal to Count One because the Indictment fails to allege anticompetitive effects



  3
   A copy of the target letter is attached hereto as Exhibit A. Jindal respectfully requests that the Court take judicial
  notice of the letter pursuant to Federal Rule of Evidence 201.

                                                            12
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 15 of 22 PageID #: 159




  and intent, both of which are essential elements of the offense. Under the rule of reason, “the

  factfinder weighs all of the circumstances of a case in deciding whether a restrictive practice should

  be prohibited as imposing an unreasonable restraint on competition.” Leegin, 551 U.S. at 885

  (internal quotations and citations omitted). The factors to be considered include “specific

  information about the relevant business”; “the restraint’s history, nature, and effect”; and

  “[w]hether the businesses involved have market power.” Id. at 885-86 (internal citations omitted).

  The resulting lack of predictability in what is unlawful would violate Constitutional requirements

  of clarity and fair warning. See infra Part V.

         The DOJ’s own longstanding policy of not charging antitrust violations based upon a rule

  of reason theory justifies dismissal. Thomas O. Barnett, Antitrust Law & Policy, Criminal

  Enforcement      of     Antitrust     Laws:      The     US      Model        (Sept.   14,     2006),

  https://www.justice.gov/atr/speech/criminal-enforcement-antitrust-laws-us-model               (“[T]he

  division focuses its criminal enforcement only on hard core violations . . . as opposed to the ‘rule

  of reason’ . . . analyses used in civil antitrust law . . . .”); see also U.S. DEP’T OF JUST., JUST.

  MANUAL § 7-1.000 (2020), available at https://www.justice.gov/jm/jm-7-1000-policy#7-1.100

  (“When it comes to enforcement, the Division’s policy, in general, is to proceed by criminal

  investigation and prosecution in cases involving horizontal, “per se” unlawful agreements such as

  price fixing, bid rigging, and market allocation.”). Although in this case the DOJ seeks to expand

  the boundaries of what qualifies as a per se violation of the Sherman Act, it has never renounced

  its policy of prosecuting criminally only those violations that so qualify.

  V.     THE UNPRECEDENTED INDICTMENT VIOLATES DUE PROCESS.

         Application of the per se rule is unconstitutional in criminal cases because it violates the

  Fifth and Sixth Amendments of the Constitution. First, the novel construction of the statute to

  construe “wage fixing” as per se unlawful violates the rule of lenity and fails to give fair warning

                                                   13
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 16 of 22 PageID #: 160




  of the prohibited conduct. Second, a per se designation improperly promotes a presumption of

  intent, vitiating the requirement of proof of state of mind in the criminal context.

          A.      Jindal Did Not Receive “Fair Warning” the Alleged Conduct was Criminal.

          The Fifth Amendment to the United States Constitution provides in part: “No person shall

  be held to answer for a capital, or otherwise infamous crime, unless on a presentment or indictment

  of a Grand Jury . . . nor be deprived of life, liberty, or property, without due process of law. . . .”

  Due process requires that “no man shall be criminally responsible for conduct which he could not

  reasonably understand to be proscribed.” United States v. Lanier, 520 U.S. 259, 265, (1997)

  (quoting Bouie v. City of Columbia, 378 U.S. 347, 351 (1964)). The vagueness doctrine bars the

  enforcement of (1) “a statute which either forbids or requires the doing of an act in terms so vague

  that men of common intelligence must necessarily guess at its meaning and differ as to its

  application”; (2) the rule lenity ensures fair warning by resolving ambiguity such that criminal

  statutes apply “only to conduct clearly covered”; and (3) courts may not apply a criminal statute

  to “conduct that neither the statute nor any prior judicial decision has fairly disclosed to be within

  its scope.” Lanier, 520 U.S. at 266 (internal citations omitted). Criminal liability cannot turn on

  the vagaries of a rule-of-reason analysis or on the violation of a per se rule that has not previously

  been established.

          The Sherman Act is “‘couched in language broad and general,’” and, “unlike most

  traditional criminal statutes, does not, in clear and categorical terms, precisely identify the conduct

  which it proscribes.” United States v. U.S. Gypsum Co., 438 U.S. 422, 438-39 (1978) (quoting

  Dep’t of Justice, Report of the Attorney General’s Nat’l Comm. to Study the Antitrust Laws

  (1955)); see also AREEDA & HOVENKAMP, ANTITRUST LAW §303b3 (4th ed. 2020) (“The

  prohibitions of the Sherman Act are . . . quite vague and general.”). Instead, “the behavior



                                                    14
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 17 of 22 PageID #: 161




  proscribed by the Act is often difficult to distinguish from the gray zone of socially acceptable and

  economically justifiable business conduct.” U.S. Gypsum Co., 438 U.S. at 440-41.

         Thus, when interpreting laws such as the Sherman Act, courts must adhere to a “canon of

  strict construction” that entails “resolving ambiguity in a criminal statute as to apply it only to

  conduct clearly covered.” Lanier, 520 U.S. at 266. “[A]lthough clarity at the requisite level may

  be supplied by judicial gloss on an otherwise uncertain statute, due process bars courts from

  applying a novel construction of a criminal statute to conduct that neither the statute nor any prior

  judicial decision has fairly disclosed to be within its scope.” Id. (internal citations omitted).

         It is axiomatic that “ambiguity concerning the ambit of criminal statutes should be resolved

  in favor of lenity.” Cleveland v. United States, 531 U.S. 12, 25 (2000). Following that maxim,

  the Supreme Court has previously refused to expand a facially broad criminal statute to punish

  conduct not previously covered by the statute. In Skilling v. United States, the Supreme Court

  limited the application of the “honest services” wire fraud statute, 18 U.S.C. § 1346, to the “core

  misconduct” of bribery and kickbacks. 561 U.S. 358, 408-09 (2010) (quoting United States v.

  Urciuoli, 513 F.3d 290, 294 (1st Cir. 2008)). In prohibiting schemes “to deprive another of the

  intangible right of honest services,” the language of the honest services statute reaches well beyond

  bribery and kickbacks. 18 U.S.C. § 1346. Nonetheless, the Court refused to expand it to cover

  the conduct alleged in the indictment. Skilling, 561 U.S. at 413. The Court emphasized that “[t]he

  ‘vast majority’ of the honest-services cases involved offenders who . . . participated in bribery and

  kickback schemes.” Id. at 407. The Court concluded further that extending the statute’s reach

  beyond bribery and kickbacks could render the statute impermissibly vague, raising due process

  concerns. Id. at 408.




                                                    15
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 18 of 22 PageID #: 162




          The analysis of the Skilling Court is equally applicable in this case. As noted above, the

  Sherman Act is a facially broad statute, limited in scope only by careful judicial scrutiny. That

  scrutiny has resulted in the Sherman Act prohibiting only unreasonable restraints in trade, with

  only the most “predictable and pernicious” categories of restraints deemed presumptively

  unreasonable and earning the label per se violations. For the Sherman Act, those per se categories

  have been limited to price fixing, bid rigging, market allocation, and certain types of group boycott

  agreements. As the Supreme Court refused to do in Skilling, this Court should refuse to expand

  the criminal reach of the Sherman Act beyond those previously identified categories. The rule of

  lenity mandates such a result.

          Expanding the categories of per se conduct in a criminal case would deny Jindal his

  Constitutional guarantees of due process and fair notice. Everyone “should have an opportunity

  to know what the law is and to conform their conduct accordingly.” Landgraf v. USI Film Prods.,

  511 U.S. 244, 265 (1994). Thus, the standard is whether the statute itself or as construed “made it

  reasonably clear at the relevant time that the defendant’s conduct was criminal.” Lanier, 520 U.S.

  at 267. As detailed above, no court has found that purported wage-fixing agreements constitute

  criminal conduct under the Sherman Act. Nor has the Supreme Court or any Court of Appeals

  found wage fixing to be per se unlawful, such that a person would even contemplate that a criminal

  prosecution was a possibility. Thus, with a facially broad statute and the absence of jurisprudence

  as a guide, Jindal could not possibly have had fair warning that the conduct alleged in the

  Indictment may be criminal.

          The government may contend that it gave sufficient notice that wage fixing is a per se and

  criminal violation of the Sherman Act when the DOJ and FTC issued guidance in 2016. See U.S.

  DEP’T   OF   JUST. & FED. TRADE COMM’N, ANTITRUST GUIDANCE                FOR   HUMAN RESOURCE



                                                   16
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 19 of 22 PageID #: 163




  PROFESSIONALS 4 (October 2016) (the “2016 Guidance”). However, neither the DOJ nor the FTC

  possesses the authority to declare unilaterally that conduct is criminal or per se illegal under the

  Sherman Act. Congress can pass laws to declare conduct illegal, and the courts can interpret those

  laws and decide whether conduct falls within their scope, as the courts have done in identifying

  the contours of per se Sherman Act violations. The DOJ does not, however, decide what is

  criminal, and the 2016 Guidance does not have the force of law, let alone criminal law. See Aya

  Healthcare Servs. Inc. v. AMN Healthcare, Inc., Case No.: 17cv205-MMA (MDD), 2020 WL

  2553181, at *13 (S.D. Cal. May 20, 2020) (“DOJ’s policy is not binding authority”); Krzalic v.

  Republic Title Co., 314 F.3d 875, 883 (7th Cir. 2002) (Easterbrook, J., concurring) (“[j]udges do

  not apply Chevron to the Attorney General’s interpretation of the Sherman Antitrust Act”); cf.

  Azar v. Allina Health Servs., 139 S.Ct. 1804 (2019) (holding agency guidance establishing or

  changing a “substantive legal standard” under the Medicare Act must undergo notice-and-

  comment process before adoption and enforcement).

         That the DOJ issued the 2016 Guidance to announce specifically that it considered wage-

  fixing agreements to be per se violations of the Sherman Act, and its intent to prosecute such

  agreements, is telling. There would be no need for the DOJ to announce that such conduct was

  per se unlawful if courts had repeatedly and routinely concluded that such agreements have

  “‘manifestly anticompetitive’ effects” and “lack . . . any redeeming virtue.” Leegin, 551 U.S. at

  886 (internal citations omitted). Indeed, the 2016 Guidance fails to reference a single case holding

  that purported wage-fixing agreements are per se illegal.

         Because neither the Supreme Court nor any Court of Appeals has ever addressed whether

  so-called “wage fixing” is per se unlawful, such a construction of the statute would be novel and

  would not give fair warning that the conduct could be considered criminal. See Lanier, 520 U.S.



                                                  17
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 20 of 22 PageID #: 164




  at 267. Jindal’s due process rights would be violated by the application of the statute as set forth

  in the Indictment, for lack of fair warning of DOJ’s unwarranted arrogation of authority and

  unprecedented action. As such, the Court should dismiss Count One.

          B.      The Indictment’s Per Se Designation Improperly Promotes Presumption of
                  Intent.

          The Sixth Amendment to the United States Constitution gives a criminal defendant the

  Constitutional right to have a jury decide whether the prosecution has proven its case, and provides

  in part: “In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial,

  by an impartial jury. . . .” State of mind is an element of a criminal offense, “which must be

  established by evidence and inferences drawn therefrom. . . .” U.S. Gypsum Co., 438 U.S. at 435.

  The determination of the element of intent “cannot be taken from the trier of fact through reliance

  on a legal presumption of wrongful intent from proof of an effect on” wages. See id. (in the context

  of prices). The Supreme Court has held that such a conclusive presumption violates due process

  and the right to a jury trial in a criminal case. See Francis v. Franklin, 471 U.S. 307, 317 (1985)

  (“An irrebuttable or conclusive presumption relieves the State of its burden of persuasion by

  removing the presumed element from the case entirely if the State proves the predicate facts.”);

  see also, e.g., Carella v. California, 491 U.S. 263, 265-66 (1989) (presumptive directions

  “foreclose[] independent jury consideration of whether the facts prove[] established certain

  elements of the offenses”); Sandstrom v. Montana, 442 U.S. 510, 517 (1979); Morissette v. United

  States, 342 U.S. 246, 274-75 (1952).

          Even if this Court were to find that wage fixing was a per se violation, such a designation

  would improperly suggest that intent could be presumed without further evidence. Such a

  presumption of intent unconstitutionally takes from the jury the determination of intent, thus

  depriving Jindal of his right to trial by jury.


                                                    18
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 21 of 22 PageID #: 165




  VI.    CONCLUSION

         In Count One the government purports to allege conduct that does not constitute a per se

  violation of the Sherman Act, nor does it allege the elements of a rule-of-reason offense. As such,

  Count One fails to state an offense and must be dismissed. Moreover, the absence of sufficient

  precedent supporting the government’s per se theory confirms that Jindal was not put on fair notice

  that his alleged conduct was criminal. Accepting the government’s invitation to expand the

  universe of per se conduct to include a type of purported agreement never before held to be per se

  illegal would deprive Jindal of his Constitutionally guaranteed due process rights.




                                                  19
Case 4:20-cr-00358-ALM-KPJ Document 36 Filed 05/25/21 Page 22 of 22 PageID #: 166




         Dated: May 25, 2021.

                                               Respectfully submitted,

                                               LOCKE LORD LLP



                                                   By: /s/ Paul E. Coggins
                                                       Paul E. Coggins (attorney-in-charge)
                                                        pcoggins@lockelord.com
                                                        Texas Bar No. 04504700
                                                       Bradley C. Weber
                                                        bweber@lockelord.com
                                                        Texas Bar No. 21042470
                                                       Brendan P. Gaffney
                                                        bgaffney@lockelord.com
                                                        Texas Bar No. 24074239
                                                       2200 Ross Avenue, Suite 2800
                                                       Dallas, TX 75201
                                                       Telephone (214) 740-8000
                                                       Facsimile (214) 740-8800

                                                   Counsel for Defendant Neeraj Jindal



                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing document
  was served upon all counsel of record via the Court’s electronic filing service on this 25th day of
  May, 2021.


                                               /s/ Paul E. Coggins
                                               Counsel for Defendant




                                                  20
